            Case 1:19-cv-00710-DAD-JLT Document 27 Filed 10/08/20 Page 1 of 1

 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
11   ERIN JOHNSON,                                            Case No. 1:19-cv-00710-NONE-JLT
12                      Plaintiff,                            ORDER DIRECTING THE CLERK TO
                                                              ASSIGN A DISTRICT JUDGE AND
13          v.                                                CLOSING THE CASE
14   WINCO HOLDINGS, INC.; DOES 1-100,                        (Doc. 26)
     inclusive,
15
                        Defendants.
16
17          The parties have stipulated to the action being dismissed with prejudice. (Doc. 26) The Federal
18   Rules of Civil Procedure Rule 41 makes such stipulations effective immediately with further order of the
19   Court. Because all parties who have appeared in the action signed the stipulation, it “automatically
20   terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly,
21   the Clerk of Court is DIRECTED to assign a district judge to this case and to close this action.
22
     IT IS SO ORDERED.
23
24      Dated:     October 7, 2020                            /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
25
26
27
28
